Citation Nr: 9935864	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  91-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including pursuant to 38 U.S.C.A. § 1151 
(West 1991).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the widow of a veteran who died in June 
1989, having had active service from July 1943 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case has a very long and complicated procedural history 
and was last before the Board in December 1997, when the 
Board denied (as not well grounded) the claims seeking 
Dependency and Indemnity Compensation (DIC) benefits under 
38 U.S.C.A. §§ 1151 and 1310 (West 1991).  

Subsequently, the case was appealed (for the second time) to 
the U. S. Court of Appeals for Veterans Claims (known as the 
U. S. Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter referred to as the Court).  By Memorandum 
Decision dated [citation redacted], the Court held 
that the appellant's claim was well grounded, thereby 
reversing the Board's December 1997 decision; and then 
remanded the matter for proceedings consistent with the 
January 1999 decision.  The Court did not retain jurisdiction 
over this matter, and its Judgment was entered on January 29, 
1999.  

Since at least January 1992, the appellant had been 
represented before the Court and later before the Board by an 
attorney.  A Report of Contact (VA Form 119) dated in April 
1999 indicated that the appellant's attorney wished to resign 
due to illness, although nothing to this effect was ever 
received from the attorney.  The Board understands from 
information not of record that the attorney has subsequently 
died.  In any event, on VA Form 21-22, dated April 29, 1999, 
the appellant appointed The American Legion as her sole 
representative to present her claim before VA and thereby, in 
effect, revoked all prior appointments.  

By letter dated May 14, 1999, the appellant and her 
representative were informed by the Board that they were 
granted 30 days from the date of that letter in which to 
submit additional argument or evidence in support of this 
appeal.  By letter dated June 14, 1999, the deadline for 
submitting additional argument or evidence to the Board was 
extended to 90 days from the date of the May 14, 1999 letter.  

By written presentation to the Board dated in November 1999, 
the representative requested that this appeal be remanded to 
the RO so that the appellant could be advised to submit 
additional medical evidence in support of the appeal.  Since 
the Court in its January 1999 Memorandum Decision had already 
advised her of the desirability of submitting additional 
medical evidence in support of her claim (see slip op. at pp. 
4-5), and since neither she nor her representative has shown 
good cause for extending the 90 days already granted by the 
Board for this purpose, another remand is not shown to be 
needed in this case, and the Board will proceed with a 
decision on the merits of the claim, according to the Court's 
instructions.  

The current record does not include VA medical treatment 
records, dating from 1979-80, which the Board asked the RO to 
obtain in its April 1985 remand.  It appears that these 
records could not be located after a diligent search by the 
RO.  Nevertheless, information concerning the amount of the 
veteran's radiation exposure in early 1980, the information 
in those records which is directly relevant to the present 
appeal and the need for which prompted the Board's remand, is 
fully reflected by the current record.  (See, e.g., the 
report of VA examination of the veteran on March 11, 1981 by 
the Radiation Therapy unit of the Long Beach VA Medical 
Center (MC)).  Thus, any additional expenditure of time in a 
further attempt to locate these records cannot be justified 
in this case, especially in view of the amount of time 
already expended in adjudicating the claim (initially filed 
in 1989).  

FINDINGS OF FACT

1.  The record reflects no competent medical evidence that a 
disability incurred or aggravated in World War II service 
either caused or contributed to the veteran's death in June 
1989 due to metastatic osteosarcoma of the left hip.  

2.  The veterans fatal osteosarcoma of the left hip was not 
shown to be related in any way to a course of radiation 
therapy provided by a VA facility in early 1980, or as a 
residual thereof.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death, including pursuant to 38 U.S.C.A. § 1151 
(West 1991), is not established.  38 U.S.C.A. §§ 1110, 1131, 
1151 (West 1991); 38 C.F.R. §§ 3.312 & 3.800 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime or 
peacetime.  38 U.S.C.A §§ 1110, 1131 (West 1991).  Service 
connection can also be granted for a malignant tumor if it 
becomes manifest to a degree of 10 percent within one year of 
separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(3), 1137 (West 1991 & Supp. 1999).  

Additionally, service connection may be granted for 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a)(1999).  
To establish service connection for the cause of a veteran's 
death, the evidence must establish that a service-connected 
disease or injury, or a disease or injury for which the 
veteran was receiving compensation, either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(1999).  

In addition, as pertinent to this appeal, 38 U.S.C.A. § 1151 
(West 1991) (formerly § 351) provides that the VA will 
compensate claimants for any "additional disability" 
directly resulting from VA treatment (regardless of the 
questions of VA negligence or fault) except for the "natural 
progression" of the disease or injury treated by VA which 
occurs after the date of VA treatment in question, and except 
for the "necessary consequences" (i.e., the intended 
consequences as opposed to merely foreseeable consequences) 
of the VA treatment in question to which the claimant 
consented.  Brown v. Gardner, 513  U.S. 115, 115 S. Ct. 552 
(1994).  

Background

During his lifetime, the veteran had not established 
entitlement to service connection for any disability incurred 
or aggravated in his World War II service.  However, he was 
in receipt of disability compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of radiation therapy to 
the head and neck which he received at a VA facility in early 
1980.  The evidence establishes that the veteran received 
5,060 rads to the supraclavicular area and 4,680 rads to the 
right and left upper neck from January 22 to March 12, 1980.  

At the time of the veteran's death, the residuals of this 
1980 VA radiation therapy were identified as:  loss of lower 
teeth and inability to use dentures, upper and lower, rated 
40 percent disabling; residuals of radiation therapy in the 
right and left upper neck, rated 30 percent disabling; and a 
thyroid disorder, rated 10 percent disabling.  The combined 
rating was 60 percent at the time of his death, and a total 
disability rating based upon individual unemployability due 
solely to the residuals of radiation therapy had been denied 
on several occasions.  The veteran had been rated permanently 
and totally disabled for pension purposes (i.e., including 
the effects of nonservice-connected disabilities) from 
October 1972, long before the VA radiation therapy in 1980.  
He reportedly had been in receipt of Social Security 
disability benefits from 1970, primarily due to a seizure 
disorder and postgastrectomy syndrome.  

A VA lower GI (gastrointestinal) series in January 1986 
disclosed a slight increase in density in the lower half of 
the left innominate (hip) bone.  A subsequent VA outpatient 
treatment record dating from February 1987 reflects a history 
of Paget's disease of the hip; similar records dating from 
April and May 1987 report degenerative joint disease in the 
left hip.  A thyroid scan in July 1987 was essentially 
normal.  

Outpatient records from Tripler Army Medical Center (AMC) 
dating from April 1988 again reflect a history of Paget's 
disease in the left hip.  It was also reported at this time 
that suppression therapy had begun in March 1988 due to a 
left thyroid cold defect. 

The veteran was hospitalized at TAMC from September to 
December 1988, at which time an osteosarcoma was discovered 
in the left hip in an old Paget's lesion.  The final 
diagnosis was osteosarcoma secondary to Paget's lesion.  

Trials of both chemotherapy and X-ray therapy failed to 
control the veteran's cancer, which spread to other organs.  
He was readmitted to TAMC in May 1989 for further treatment 
to alleviate his pain.  He died while still hospitalized at 
TAMC on June 22, 1989.  An autopsy was performed which 
clearly and unambiguously established the primary site of the 
veteran's fatal cancer as the osteosarcoma arising from the 
left pelvis, which had eventually destroyed the left 
acetabulum, sacrum, and pubic ramus; and which later 
metastasized to both lungs, the esophagus, and spleen.  It 
was also stated in the autopsy report that sectioning of the 
thyroid gland had revealed no abnormal masses, cysts, or 
areas of hemorrhage, resulting in no pathologic diagnosis of 
the thyroid.  

In January 1991, the appellant quoted from several medical 
treatises in support of her claim.  The medical sources cited 
by the appellant were as follows:  

American Medical Association Guide, 1987, pp. 536, 
556, was cited for the propositions that thyroid 
nodules are of four types, including malignant 
carcinomas; and that primary bone tumors are very 
rare and usually develop from cancer cells that 
have metastasized from elsewhere.  

Professional Guide to Disease, pp. 111, 270, was 
cited for the propositions that sarcomas often 
arise in sores from burns, surgery, radiation, or 
penetrating wounds; that sarcomas generally 
metastasize through the bloodstream or the lymph 
system; and that most bone tumors are secondary, 
caused by seeding from a primary site, primary bone 
tumors being very rare and constituting less than 
1% of all malignant tumors.  

FINAL WARNING; THE LEGACY OF CHERNOBYL, by Dr. 
Peter Gale, was cited for the propositions that 
radiation can kill and that exposure to any level 
of radiation poses certain dangers; and that short-
term radiation sickness is evident within days of 
exposure, but that long-term damage may sit dormant 
for years.  

1977 YEAR BOOK OF MEDICINE, pp. 462-63 was cited 
for the proposition that thyroid neoplasms can 
arise from prior radiotherapy.  

The Board subsequently referred the entire claims file to a 
medical expert: a staff physician of the Radiation Therapy 
Service at the Houston VAMC.  Following a thorough review of 
the relevant medical records, it was concluded in a written 
medical opinion dated in August 1997 that "the osteosarcoma 
of [the veteran's] left hip has no relationship to radiation 
therapy given to his head and neck area."  This opinion was 
based on the physician's own experience in the field and the 
available medical literature.  It was pointed out by the 
medical expert that, when an osteosarcoma occurs in patients 
older than 40 years, it is usually associated with pre-
existent conditions such as Paget's disease, irradiated 
bones, multiple hereditary exostosis, and Polyostotic Fibrous 
Dysplasia.  The veteran's prior medical history of Paget's 
disease was noted, and it was reported that approximately 1% 
of patient's with Paget's disease later develop a primary 
bone sarcoma, and most of these are osteosarcomas.  It was 
further noted that a radiation-induced osteosarcoma should 
normally arise in the irradiated field within 5-20 years of 
exposure to radiation; but that such radiation-induced 
osteosarcomas were extremely rare with an incidence of only 
0.1%.  


Analysis

The Court has held that the appellant's claim is well 
grounded, and this constitutes the law of the case in this 
appeal.  See Johnson v. Brown, 7 Vet. app. 25, 26 
(1994)(Where a case is addressed by an appellate court, 
remanded, then returned to the appellate court, the "law of 
the case" doctrine operates to preclude reconsideration of 
identical issues); see also Browder v. Brown, 5 Vet. App. 
268, 270 (1993)(Under the "law of the case" doctrine, 
questions settled in a former appeal of the same case are no 
longer open for review).  

The Court also noted in its January 1999 Memorandum Decision 
in this case that, "based on the record as it presently 
stands, the Board, in obtaining the [August 1997] expert 
medical opinion, fulfilled its statutory duty to assist.  See 
38 U.S.C. § 5107(a)."  [citation redacted].  Since the current record is essentially 
the same as that before the Court in January 1999, it would 
appear that no further evidentiary development is required 
under § 5107(a).  

The autopsy conclusively identified the sole cause of the 
veteran's death as the very large osteosarcoma (sometimes 
described as osteogenic sarcoma) in the left hip which had 
metastasized to other locations.  This condition was not 
present in service or for many years afterwards.  
Furthermore, the Court, in reviewing essentially the same 
record as the current one, specifically recognized that "the 
record is devoid of any medical evidence of an etiological 
link between osteogenic sarcoma and his [the veteran's] 
military service."  Id., slip op. at 3.  

Thus, there is no competent medical evidence of record to 
demonstrate that a disease or disability incurred or 
aggravated in service caused or contributed to the veteran's 
death.  Even the appellant has not seriously contended 
otherwise; the focus of her claim is that the veteran died as 
the result of the course of radiation therapy which he 
underwent in a VA facility in early 1980.  The medical 
evidence of record does not, on balance, favor the 
appellant's claim.  

In support of her claim, the appellant has sometimes argued 
that the primary site of the veteran's fatal cancer was in 
his thyroid gland, rather than his left hip (see, e.g., VA 
Form 9 dated in January 1991, p. 5); however, this argument 
cannot be sustained in view of the very specific findings 
reported on the veteran's autopsy.  Not only did the autopsy 
conclusively identify the primary site of the veteran's fatal 
cancer as the osteosarcoma in the left hip, but it was also 
reported at that time that sectioning of the thyroid gland 
revealed no abnormalities whatsoever.  In other words, the 
autopsy found no evidence of any cancerous tissues in the 
thyroid gland, which amounts to definitive evidence that the 
veteran did not have thyroid cancer at all, despite earlier 
reports of a cold nodule or defect on the thyroid.  

The medical treatises quoted by the appellant in January 1991 
are sufficient to establish the possibility that 
osteosarcomas can arise as a result of radiation, as was also 
recognized by the medical expert consulted by the Board in 
1997.  However, none of the medical treatises cited by the 
appellant, which are all of a general nature only, are 
sufficiently specific to establish that this veteran's 
radiation therapy involving the head and neck areas in 1980 
directly resulted in the osteosarcoma of the left hip 
diagnosed in late 1988 which eventually killed him.  
Furthermore, in view of the contrary expert medical opinion 
by a VA staff physician (which was based on a review of the 
veteran's actual medical records and is therefore much more 
credible and probative than general medical treatises), the 
mere possibility presented by the appellant's medical 
treatises actually appears to be an extremely remote one in 
the present case.  

As the VA staff physician pointed out, radiation-induced 
osteosarcomas only arise within the previously irradiated 
field, which in this case consisted of the veteran's head and 
neck, not his left hip.  Moreover, according to the medical 
expert consulted by the Board, osteosarcomas are more likely 
to arise in patient's with Paget's disease (a 1% chance) than 
from radiation exposure (a 0.1% chance).  In this case, the 
veteran not only had a reported medical history of Paget's 
disease in the left hip, but the treating physicians at TAMC, 
who found and diagnosed the veteran's left hip osteosarcoma, 
also reported that it was initially located within an old 
Paget's lesion.  Consequently, the preponderance of the 
evidence in this case strongly indicates that there was no 
relationship between the course of radiation therapy which 
the veteran received at a VA facility in 1980 and the 
subsequent development of osteosarcoma in his left hip.  

The present record likewise reflects no competent medical 
evidence linking the veteran's reported Paget's disease 
either to any event in service or to his course of radiation 
therapy in 1980.  Since the preponderance of the evidence in 
this case is unfavorable to the appellant's claim, this 
appeal must be denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death, including pursuant to 38 U.S.C.A. § 1151, is 
denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

